PER CURIAM.
Sheehy Construction Company was the low bidder for general construction work on a high-rise apartment for the elderly to be constructed by the Housing and Redevelopment Authority of the City of St. Paul (HRA). Sheehy’s bid was placed under a paragraph in the bid form which, by its language, included all bidders’ incidental costs resulting from the assignment of the contracts for mechanical and electrical work. In another paragraph covering mechanical and electrical bids, Sheehy placed the figure of $25,000. Subsequent to the opening of the bids, Sheehy sought to establish that this latter figure was to cover additional incidental costs if it was assigned, as general construction contractor, the supervision of the mechanical and electrical contracts.
HRA refused to accept Sheehy’s contention. A contract was executed by the parties assigning the supervision of the mechanical and electrical contracts to Sheehy without including the additional $25,000 requested by Sheehy. The contract did recite the dispute of the parties as to the additional charge. Sheehy sought administrative relief as provided in the contract but was unsuccessful. Sheehy then brought this action claiming the bid documents were ambiguous. The trial court decided the matter adversely to Sheehy, and it appeals from the judgment entered pursuant to the findings.
We have reviewed the record and exhibits herein and find that the determination of the trial court is not clearly erroneous and accordingly affirm. Rule 52.01, Rules of Civil Procedure.
Affirmed.